MEMORANDUM **
Margarita Ascención De La Cruz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. See Ramadan v. Gonzales, 479 F.3d 646 (9th Cir.2007). We deny the petition for review.
De La Cruz’s sole contention before this court is that her conviction is not an aggravated felony. We need not consider this argument because she failed to challenge the IJ’s separate finding that her conviction is a controlled substances violation barring her from relief. See 8 U.S.C. § 1229b(b)(l)(C) (alien convicted of controlled substances violation is ineligible for cancellation of removal for nonpermanent residents).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.